Citation Nr: 1222602	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Richard J. Brownson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, S.T., D.T., S.H., and G.H

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  He died in October 2005.  The appellant seeks benefits as the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified before the undersigned Acting Veterans Law Judge at the RO in November 2008 and the transcript of that hearing is of record.  In April 2009, the Board remanded the claim for additional development. 

In April 2010 the Board advanced this case on its docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

In a May 2010 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the decision denying the claim to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand.  

The Board notes that records contained within Virtual VA, a system of records that houses electronic files, show that in October 2010, the appellant filed a request to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  The RO denied this claim in a June 2011 rating decision, and the appellant filed a timely appeal of that decision.  The appellant's original claim for service connection for the cause of the Veteran's death, however, remains pending by virtue of the June 2011 Order of the Court.  See 38 U.S.C.A. § 7252 (West 2002); May v. Nicholson, 19 Vet. App. 310, 315 (2005) (noting that a Board decision undergoing review by the CAVC is not final).  Therefore, as the original application is still under consideration by the Board, the RO did not have jurisdiction to adjudicate the claim to reopen, and the June 2011 rating decision and the subsequent appeal of that decision are nullities that the Board need not address.  Moreover, although the appellant requested a Board hearing in conjunction with that matter in October 2011, her attorney withdrew that request in April 2012.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In May 2009, VA requested that L.C., M.D., send "all treatment records, hospital summaries, findings and/or diagnoses" pertaining to the Veteran, in accordance with the claimant's authorization of the release of those records.  In a response received from Dr. L.C.'s office in July 2009, the office indicated that they were unable to locate any records pertaining to the Veteran.

In a February 2010 supplemental statement of the case, VA informed the claimant that in July 2009 VA had received a negative response to the request for records from Dr. L.C.  VA did not otherwise inform the appellant that the requested records were unavailable, or explain what steps VA took to obtain those records, or what other efforts (if any) VA would take regarding the claim, including, but not limited to, notice that VA would decide the claim based on the evidence of record unless the claimant submitted the records VA was unable to obtain, and advising the claimant that she ultimately was responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

In October 2010, the appellant submitted records from Dr. L.C.'s office, with a date range of August 1999 to November 2005.  The earliest of these records references laboratory testing that occurred prior to that appointment.  Thus, it appears that the records the claimant submitted do not constitute "all" of Dr. L.C.'s records pertaining to the Veteran.  Additionally, as the appellant submitted the records without an accompanying statement, it is unclear whether she obtained the records from Dr. L.C.'s office, and, if so, whether that office would currently be able to respond to a request for the totality of the Veteran's records.  As such, the Board concludes that a remand for an additional request of those records is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  After receiving appropriate authorization for the release of records from the appellant, attempt to obtain "all treatment records, hospital summaries, findings and/or diagnoses" pertaining to the Veteran from L.C., M.D., in Oklahoma City, Oklahoma.  

Explain to the claimant that any prior authorization for the release of information or records has expired and that she must submit a new form authorizing VA to obtain records or information.  All attempts to secure these records must be documented in the claims file.

If records are obtained from Dr. L.C., such records must either associated with the Veteran's paper claims file, or scanned and uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  In the event that VA receives a negative response from Dr. L.C.'s office, (it is determined that the records are unavailable), provide the appellant with appropriate notice under 38 C.F.R. § 3.159(e) (inform the appellant that the requested records were unavailable; explain what steps VA took to obtain those records; what further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submitted the records VA was unable to obtain; and advise the claimant that she ultimately is responsible for providing the evidence), and give her an opportunity to respond. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appellant the opportunity to respond.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

